1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     LAUREN KENDRYNA, et al.,                       Case No. 3:18-cv-00415-MMD-WGC

10                                   Plaintiffs,                    ORDER
             v.
11
      UNITED STATES OF AMERICA, et al.,
12
                                 Defendants.
13

14   I.     SUMMARY

15          This is a defamation case against an employee of the United States. The United

16   States has been substituted as the party defendant under 28 U.S.C. § 2679(d)(2).1 Before

17   the Court is the United States’ motion to dismiss (ECF No. 8). The Court has reviewed

18   Plaintiffs Lauren Kendryna and Nicholas Kendryna’s response (ECF No. 15) and the

19   United States’ reply (ECF No. 16). Additionally before the Court is Plaintiffs’ motion to

20   redact. (ECF No. 13.) The United States did not file an opposition.

21          For the following reasons, the Court grants the United States’ motion to dismiss

22   and grants Plaintiffs’ motion to redact.

23   II.    BACKGROUND

24          Plaintiffs Lauren Kendryna and Nicholas Kendryna filed a small-claims complaint

25   in Reno Justice Court seeking recovery of damages against Kenneth Rangle—a former

26   employee of the Bureau of Prisons—on July 11, 2018. (ECF No. 1-1 at 1.) The small-

27
            1The United States’ notice of substitution was incorrectly docketed as a motion
28
     (ECF No. 4) and is referenced as such in the conclusion of this order.
1    claims complaint described the claims against Rangle as “Defamation and Libel while

2    employed as a sworn and credentialed Federal Law Enforcement Officer.” (Id.)

3           The United States removed to this Court under 28 U.S.C. § 1442(a) and 28 U.S.C.

4    § 2679(d)(2). (ECF No. 1; ECF No. 8 at 3.) The United States was substituted for Kenneth

5    Rangle on August 27, 2018. (ECF No. 4.)

6    III.   UNITED STATES’ MOTION TO DISMISS (ECF NO. 8)

7           A.     Legal Standard

8           Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v.

9    Kroger, 437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a

10   particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated

11   Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.1989).

12          Defendants may seek dismissal of a claim or action for a lack of subject matter

13   jurisdiction under Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is appropriate if

14   the complaint, considered in its entirety, fails to allege facts on its face that are sufficient

15   to establish subject matter jurisdiction. In re Dynamic Random Access Memory (DRAM)

16   Antitrust Litig., 546 F.3d 981, 984-85 (9th Cir. 2008).

17          Allegations of a pro se litigant are held to less stringent standards than formal

18   pleadings drafted by lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation omitted).

19          A.     Discussion

20          “The jurisdiction of federal courts to entertain actions for damages against the

21   United States is limited by the Federal Tort Claims Act (‘FTCA’).” Warren v. U.S. Dep’t of

22   Interior Bureau of Land Mgmt., 724 F.2d 776, 777-78 (9th Cir. 1984) (citing 28 U.S.C. §

23   2675(a)). “A plaintiff must first present notice of a claim to the appropriate federal agency.”

24   Id. at 778 (footnote omitted). The administrative claim must contain “(1) a written statement

25   sufficiently describing the injury to enable the agency to begin its own investigation, and

26   (2) a sum certain damages claim.” Id. at 780 (citing 28 U.S.C. § 2675(a)); see also Burns

27   v. United States, 764 F.2d 722, 725 (9th Cir. 1985). “The plaintiff is permitted to sue the

28   United States only after the claim is denied or six months have elapsed without final

                                                    2
1    disposition by the agency.” Id. at 778 (citing Avery v. United States, 680 F.2d 608, 611

2    (9th Cir. 1982)). The claims presentation requirement is jurisdictional. Id. (citing Avery, 680

3    F.2d at 611).

4           The United States argues that the Court lacks jurisdiction to hear Plaintiffs’ claims

5    because Plaintiffs have not filed an adequate administrative claim containing a sum certain

6    damages claim. (ECF No. 8 at 4-5; ECF No. 16 at 3.) Plaintiffs argue that they reported

7    defamation and libel to the Office of Special Counsel for investigation where no further

8    action was taken because Rangle had resigned. (ECF No. 15 at 8.) Plaintiffs further argue

9    that they “reported this defamation and libel, in the form of perjury to the [FBI] . . . and to

10   the local management of their employer—the Department of Justice—Bureau of Prisons

11   where no further action was taken due to [Rangle’s resignation].” (Id.)

12          The Court agrees with the United States that Plaintiffs have neither alleged nor

13   produced evidence that they filed an administrative claim that contained “a sum certain

14   damages claim.” None of Plaintiffs’ filings allege or show that they filed an administrative

15   claim that included a sum certain damages claim. (See ECF No. 1-1 (small claims

16   complaint); ECF No. 1-2 (small claims motion); ECF No. 11 (exhibits to Plaintiffs’

17   opposition); ECF No. 14 (additional exhibits to Plaintiffs’ opposition); ECF No. 15 at 7-9

18   (Plaintiffs’ opposition).) Thus, the Court lacks subject-matter jurisdiction over Plaintiffs’

19   claims.

20          The United States further argues that even if Plaintiffs had filed an adequate

21   administrative claim, their claims would still be barred because the FTCA expressly

22   excludes claims based on libel and slander. (ECF No. 8 at 5 (citing 28 U.S.C. § 2680(h));

23   ECF No. 16 at 3.) Plaintiffs concede the point but argue that 28 U.S.C. § 2680(h) should

24   not apply here because Rangle would not be entitled to a qualified immunity defense.

25   (ECF No. 15 at 9-10.) Plaintiffs’ argument is non-sequitur, and the Court agrees with the

26   United States. “The FTCA waives sovereign immunity for claims against the federal

27   government arising from torts committed by federal employees.” Foster v. United States,

28   522 F.3d 1071, 1074 (9th Cir. 2008) (citing 28 U.S.C. § 1346(b)(1)). But claims arising out

                                                   3
1    of libel and slander are exempt from the waiver of sovereign immunity. See 28 U.S.C. §

2    2680(h). Thus, the Court lacks subject-matter jurisdiction over Plaintiffs’ claims for this

3    additional reason. Mundy v. United States, 983 F.2d 950, 952 (9th Cir. 1993) (“When a

4    claim falls within a statutory exception to the FTCA’s waiver of sovereign immunity, the

5    court is without subject matter jurisdiction to hear the case.”).

6           Accordingly, the Court will grant the United States’ motion to dismiss, and this case

7    will be dismissed without prejudice for lack of subject-matter jurisdiction.

8    IV.    MOTION TO REDACT (ECF NO. 13)

9           Plaintiffs request that the Court “seal and/or redact the address or residence

10   currently listed under this case available by public record request.” (ECF No. 13 at 1.)

11   Plaintiffs allege that Nicholas Kendryna is a federal law enforcement officer with the

12   Bureau of Prisons and that “[h]aving this personally identifying information available by

13   public access poses an increased risk for all public officials and specifically a danger to

14   both the Plaintiff and his spouse while employed with the Department of Justice.” (Id.)

15   Plaintiffs further allege that Plaintiff’s work is of a “sensitive nature” and carries an

16   “increased risk of harm that indisputably exists while working for the Bureau of Prisons

17   and in Law Enforcement in general.” (Id. at 1-2.) Plaintiffs further note that they have

18   sought to remove their residential information from the Washoe County Assessor’s

19   Office’s public records in the past due to Mr. Kendryna’s employment. (Id. at 2.) Plaintiffs

20   allege that this is common practice for law enforcement officers and that Mr. Kendryna

21   experiences regular threats of harm to his family from incarcerated individuals with whom

22   he works. (See id.)

23          There is a “strong presumption” in favor of access to court records. Kamakana v.

24   City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz v. State Farm

25   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “A party seeking to seal a judicial

26   record . . . bears the burden of overcoming this strong presumption by meeting the

27   ‘compelling reasons’ standard.” Id. (citing Foltz, 331 F.3d at 1135). Under this standard,

28   the party must articulate compelling reasons supported by specific factual findings that

                                                   4
1    outweigh the general history of access and the public policies favoring disclosure, such as

2    the public interest in understanding the judicial process. Id. (citations omitted). The court

3    must conscientiously balance the competing interests of the public and the party who

4    seeks to keep certain judicial records secret. Id. (citing Foltz, 331 F.3d at 1135). After

5    considering these interests, if the court decides to seal certain judicial records, it must

6    base its decision on a compelling reason and articulate the factual basis for its ruling,

7    without relying on hypothesis or conjecture. Id. (citing Hagestad v. Tragesser, 49 F.3d

8    1430, 1434 (9th Cir. 1995)).

9           The Court finds that Mr. Kendryna’s status as a law enforcement officer is a

10   compelling reason to seal Plaintiffs’ residential address. See Kamakana, 447 F.3d at 1182

11   (noting that magistrate judge found that the personal information of various law

12   enforcement officers—home addresses and social security numbers—met the ‘compelling

13   reason’ standard); Roberts v. Clark Cty. Sch. Dist., No. 215CV00388JADPAL, 2016 WL

14   1611587, at *1 (D. Nev. Apr. 21, 2016) (citing Kamakana, 447 F.3d at 1182) (“[C]ompelling

15   reasons exist to seal the home address and social security numbers of law enforcement

16   officers to avoid exposing the officers and their families to harm or identity theft.”); Pryor

17   v. City of Clearlake, No. C 11-0954 CW, 2012 WL 3276992, at *1 (N.D. Cal. Aug. 9, 2012)

18   (citing Kamakana, 447 F.3d at 1182) (“The Ninth Circuit has held that there are compelling

19   reasons to seal the home addresses and social security numbers of law enforcement

20   officers.”)). In addition, there is a factual basis for granting Plaintiffs’ motion—Plaintiffs

21   allege that Mr. Kendryna experiences regular threats of harm to his family from

22   incarcerated individuals with whom he works. (ECF No. 13 at 2.) Accordingly, the Court

23   grants Plaintiffs’ motion to redact as discussed infra.

24   V.     CONCLUSION

25          The Court notes that the parties made several arguments and cited to several cases

26   not discussed above. The Court has reviewed these arguments and cases and determines

27   that they do not warrant discussion as they do not affect the outcome of the motions before

28   the Court.

                                                   5
1           It is therefore ordered that the United States’ motion to dismiss is granted. This

2    case is dismissed without prejudice. The Clerk of the Court is instructed to close this case.

3           It is further ordered that Plaintiffs’ motion to redact is granted. The Clerk of the Court

4    is instructed to seal ECF Nos. 1-1, 1-2, 13, 15. The United States is instructed to re-file

5    ECF Nos. 1-1 and 1-2 with Plaintiffs’ address redacted. Plaintiffs are instructed to re-file

6    ECF Nos. 13 and 15 with Plaintiffs’ address redacted. The Clerk of the Court is instructed

7    to seal Plaintiffs’ address.

8           It is further ordered that the United States’ motion to substitute parties (ECF No. 4)

9    is granted.

10          DATED THIS 7th day of December 2018.

11

12
                                                         MIRANDA M. DU
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    6
